Citation Nr: 1641824	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected bipolar disorder, service-connected diabetes mellitus type II (DMII), or service-connected coronary artery disease (claimed as ischemic heart disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an initial June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter has an extensive procedural history, which the Board will not fully detail here.  More recently, the Board denied this matter in a July 2013 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, resulting in a November 2014 Joint Motion for Remand (JMR).  Subsequent to the November 2014 JMR, the Board remanded this matter for further development in February 2015 and again in August 2015.


FINDING OF FACT

The evidence makes it at least equally likely that the Veteran's hypertension is secondary to the service-connected bipolar disorder with cannabis use disorder and diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria to establish service connection for hypertension, as secondary to the service-connected bipolar disorder with cannabis use disorder and diabetes mellitus type II, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran is seeking service connection for hypertension.  He served on active duty from November 1963 to August 1967, including in the Republic of Vietnam during the Vietnam War.  His claim raises two alternative theories of entitlement.  First, that his hypertension is directly related to service, to include on the basis of his presumed Agent Orange exposure.  Second, that his hypertension was caused or aggravated by a service-connected disability.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 (2015).  This applies to the initial confirmation of the hypertension diagnosis, and not the assignment of a disability rating.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

B.  Discussion

In the instant case, the Board finds, in applying the law to the facts of the case, that the evidence is at least in a state of relative equipoise on all material elements of the secondary theory of entitlement, but not the direct theory of entitlement.  The reasons follow.    

As a threshold matter, relevant to each theory of entitlement, it is not materially in dispute that the Veteran is diagnosed with hypertension.  Thus, a current disability is established.  

Direct Service Connection

Regarding his direct theory of entitlement, the Veteran alternatively argues that his hypertension either started directly during service or is a result of Agent Orange exposure in Vietnam.  

With regard to direct onset during service, the Veteran wrote in a March 2003 statement that his blood pressure was elevated ("borderline") at service separation in July 1967.  He likewise testified at the Board hearing that his blood pressure was "a little high" during service.  Board Hr'g Tr. 9.  

The Veteran's service treatment records (STRs) show that his blood pressure was 130/70 at his service separation examination in July 1967.  There is no diagnosis of hypertension shown in the STRs.  For two reasons, the reading at service separation cannot qualify as a diagnosis of hypertension.  

First, the diastolic blood pressure is less than 90mm., and the isolated systolic blood pressure is less than 160mm.  Because the presence of hypertension is based on an objective standard, the Board is competent to identify the condition that is revealed on an objective blood pressure testing.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  

Second, and relatedly, the isolated reading at service separation is not sufficient to qualify as a diagnosis, even if met the legal standard for a diagnosis of hypertension, because it was a single reading.  By VA law, three blood pressure readings are required to make a diagnosis of hypertension.  See 38 C.F.R. § 4.104, DC 7101; Gill, 26 Vet. App. at 391.

The Veteran's arguments are contrary to the law on these two points.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Thus, there is no competent evidentiary foundation supporting a finding that hypertension first started during service.  

With regard to Agent Orange exposure, it is not in dispute that hypertension is not a presumptive disease on the list of diseases assumed to be a result of Agent Orange exposure.  

The Board again notes that the Veteran served in Vietnam and is, therefore, presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307. 

In this regard, the National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2012 identified hypertension as having "Limited or Suggestive Evidence of an Association" with Agent Orange exposure.  See 79 Fed. Reg. 20308 (April 11, 2014).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20309. 

Although categorized as such by NAS, VA could not establish a presumption of service connection for hypertension because "the Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection."  Id. 20310-11.  The criteria for establishing a presumption of service connection are that "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  See id. at 20308.  

Stated differently, by saying that a presumption of service connection could not be established for hypertension, VA was determining that the medical and scientific evidence is not at least in equipoise in establishing such a causal relationship.  Consequently, while a positive relationship between Agent Orange exposure and hypertension is a remote possibility, such a relationship is too speculative at present to indicate such a relationship in the instant appeal without competent persuasive medical evidence otherwise indicating that such a relationship exists between the Veteran's hypertension and his exposure to herbicides.  See 38 C.F.R. § 3.102 (a reasonable doubt is one "within the range of probability as distinguished from pure speculation or remote possibility."); Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

A VA medical expert reviewed the same question in June 2016.  This expert concluded as follows:

[N]o clear evidence has been found which makes it "at least as likely as not" that the diagnosis of hypertension in [the Veteran] is the result of Agent Orange exposure; in consideration of the [NAS Update] I find that "chance, bias, and confounding" may be responsible for any association between hypertension and Agent Orange exposure, and the likelihood that any association is causal does not rise to or surpass the "at least as likely" standard."  

As such service connection cannot be granted on this basis. 

Because the evidence does not establish a direct nexus to service, service connection cannot be granted on this basis.  

Secondary Service Connection

Notwithstanding the above, service connection is warranted because the evidence establishes a secondary nexus to his service-connected disabilities.  

The Veteran is currently service-connected for multiple disabilities, including bipolar disorder with cannabis use disorder and diabetes mellitus type II.  

The VA medical expert, who reviewed the matter in June 2016, found that the Veteran's hypertension was not likely caused by a service-connected disability, but he concluded as follows:

Diabetes mellitus may be a factor which aggravates hypertension if there is even a small (less than causative) degree of diabetic kidney damage.  Although no diabetic kidney damage is alleged, I cannot rule out an aggravating contribution to hypertension from minimal damage which may exist; the "reasonable doubt" provision of Title 38 para 3.102 may apply in this instance of possible aggravation.

Similarly, a non-VA doctor wrote in July 2016 that the Veteran's "fluctuating hypertension disorder is a result of his mood fluctuations and acute anxiety through out the day."  

These two opinions, in combination, make it at least equally likely that the Veteran's hypertension is secondary to a service-connected disability.  

Several VA examiners, most recently in October 2015, have reviewed his case and come to negative conclusions.  Overall, the Board can identify no compelling reason to find the VA examiners' opinions more probative than the positive opinions on the secondary nexus element.  To the contrary, the opinions are not clear and the inferences stated do not appear to follow from the facts given.  Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the secondary nexus element.  Accordingly, a nexus between the current hypertension disability and the service-connected disabilities is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  


ORDER

Service connection for hypertension, as secondary to bipolar disorder with cannabis use disorder and diabetes mellitus type II, is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


